IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00260-CV

STEVEN DAHL,
                                                             Appellant
v.

WARREN DAHL AND TERRI R. DAHL,
                                                             Appellees



                           From the 220th District Court
                              Bosque County, Texas
                             Trial Court No. CV18277


                             DISSENTING OPINION

      With all due respect to the trial court, the parties, and their attorneys, the issue in

this proceeding about the limited nature of Warren and Terri’s interest was as critical as

the nature of Steven’s interest. To their credit, Warren and Terri admitted in their

pleadings that they had a fee simple interest only if they could successfully extinguish

Steven’s interest. Warren and Terri never disavowed their agreement and never pleaded

or suggested that they purchased a fee simple interest in the property, at least not until

after the trial court announced its judgment. By their pleadings and evidence, Warren
and Terri sought to prove they now owned the property in fee simple by establishing that

Steven had failed to fulfill a condition precedent to maintaining his interest in the

property, a condition that he did not even know about and for which performance was

never demanded. I can agree that Warren and Terri proved it was not a traditional life

estate; but as the plaintiff in a declaratory judgment action, they have failed to prove

Steven had no interest in the property. I would reverse the trial court’s judgment and

remand for further proceedings.

       This is a sad case. A nephew (Warren and Terri) buys his aunt and uncle’s

property with an agreement to let them, and their son, the buyer’s cousin, live on and use

a portion of the property for as long as the aunt, uncle, and cousin want. Fulfilling the

sales agreement, Aunt and Uncle convey to Nephew and his wife title to the property but

the deed does not include the description of Aunt/Uncle/Cousin’s interest. Aunt and

Uncle die. Cousin, who by this time had moved in to take care of his parents, continues

to live there, unaware of the agreement his parents had negotiated with Nephew that

Cousin could live there as long as he wants. Then Nephew demands rent from Cousin

without informing Cousin of the agreement.

       Nephew never denies that part of the consideration for the purchase of the

property was the agreement that Aunt, Uncle, and Cousin could live on a designated

portion of the property as long as they wanted. No doubt Aunt and Uncle died believing

they had provided a place for their son to live for as long as he needed/wanted it. And

blood being thicker than water, one would expect that Nephew would honor the

agreement, which allowed him to acquire the property in the first instance. Aunt and

Dahl v. Dahl                                                                        Page 2
Uncle fully complied with the agreement by executing the deed. 1 Unfortunately, they

are both dead and cannot help Cousin, their son, obtain the benefit they negotiated for

him and the agreement that Nephew agrees he made.

        As I view the evidence, there was nothing tried in this proceeding outside the

pleadings. Cousin certainly did not have any reason to believe, based on the pleadings

or the evidence being admitted, that anything was at issue other than that Nephew was

trying to terminate Cousin’s interest, whatever it was, because Cousin had not paid for

insurance and taxes (Cousin had paid for his own utilities). The effort to evict was not

based on the argument or evidence that Nephew owned fee simple title from the time he

acquired the property from Aunt and Uncle. Rather, it was that Cousin’s interest had

been extinguished or somehow never sprung forth, because, Nephew argued, Cousin

had breached the agreement, of which Cousin was unaware, to also pay insurance and

taxes, so that, due to Cousin’s default, Nephew became the owner of the property in fee

simple.

        The effect of the agreement as argued by Nephew is problematic. Nephew argues

it created an obligation to pay for insurance and taxes and to maintain the property. If

that is what the agreement said, this is, at best, a breach of contract suit or a suit for

specific performance. But, that is not what the agreement says. The agreement merely

says that as long as Aunt, Uncle, or Cousin are in possession of the designated portion of

the premises, Nephew is “…not responsible for the payment of insurance, utilities and



1
 In this regard, it is the inverse of the classic Hooks v. Bridgewater fact pattern. Hooks v. Bridgewater, 111
Tex. 122, 229 S.W. 1114 (1921).

Dahl v. Dahl                                                                                              Page 3
property tax for the house, smoke house and garage.” It does not establish an express

obligation for Aunt, Uncle, or Cousin to pay those expenses, or to maintain the property

in its current condition. 2

        This agreement was problematic from the beginning for other reasons as well.

Was it only the property tax on “the house, smoke house and garage” that were not

Nephew’s responsibility or was it on the entire tract? And did Aunt and Uncle have to

maintain a property owner’s liability insurance policy and keep up the fences on the

entire tract or just the small portion of which they had possession? What happened in

the event there was no insurance and there was a catastrophic loss? Did Nephew have

to rebuild so that Aunt and Uncle could continue to live there?

        Moreover, Nephew’s pleadings make it clear that he recognized under the

agreement he made with Aunt and Uncle that Cousin had some interest in the use of the

house, smoke house, and garage after Aunt and Uncle passed away. Whether that

interest rose to the level of a life estate or was merely a license or a lease are nuances in

determining the nature of an interest in real estate which cannot be resolved today. Also,

whether the agreement created an obligation for Aunt, Uncle, or Cousin to obtain and

maintain insurance and pay the property tax on some portion of the property during the

possession of Aunt, Uncle, or Cousin or whether it was a condition precedent to entry or

continued possession cannot be decided in this appeal. Likewise, whether the payment


2
 Maintenance of the property became part of the issue about the nature of Cousin’s interest if he had a life
estate. Clearly, it was not a life estate because it existed only if Cousin was in possession of the applicable
portion of the property. If it was a life estate, Cousin would not have been obligated to remain in possession
for its continued existence. Rather, he could have conveyed or sold a life estate in the property. From the
express terms of the agreement, Cousin had to live on the property to retain the contracted rights.

Dahl v. Dahl                                                                                            Page 4
of insurance and taxes by Nephew during the remaining life of Aunt and Uncle waived

the alleged condition precedent cannot be resolved in this appeal. The issue that was

pled and tried is not, as the trial court determined, the nature of Nephew’s title at the

time of the agreement as limited by the deed executed by the parties. There was more to

the deal than the deed; and the parties litigated the deal, not the deed. 3

           I have no quarrel with the law set out in the opinion of the Court. 4 Rather, I view

the pleadings and nature of the evidence somewhat differently than the Court, in that the

extent of the interest conveyed by the deed was never the issue in the case, and stray

remarks about that issue in the evidence or argument, if any, is not the type of event that

raises a tried-by-consent argument that Nephew owned a present fee simple interest

based solely on the deed which was not subject to Aunt’s, Uncle’s, or Cousin’s interest as

agreed upon. 5


3
    The trial court rendered judgment on the record at the conclusion of the trial as follows:

           Having heard all your evidence, reviewed the contents of the file, I will find that a life
           estate in Exhibit No. 2 was not created. And even if it had, it was superceded (sic) by the
           deed. There were no reservations of the life estate in that deed. So the parties, Mr. Warren
           and Mrs. Terri Dahl, are 100% owners in fee simple of the estate – or the property that
           we’re discussing.

4
  The only statement about the law with which I disagree is the statement, in dicta, that a judgment not
supported by the pleadings is void. If that was ever an accurate statement of the law, it is now an
overstatement of the legal effect of deficient pleadings. If it was truly void, a judgment could be attacked
years after it was signed and otherwise became final, on the theory that it was unsupported by the
pleadings. Dubai has foreclosed such an argument. See Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71 (Tex. 2000).
A judgment may be erroneous and subject to attack by direct appeal because it is not supported by
pleadings, as in this case, but if not set aside on direct appeal and it becomes final, it cannot be later attacked
for a pleading deficiency.

5
  The opening line of the Court’s opinion frames my disagreement with it. This was a suit for declaratory
judgment brought by Nephew about the rights of the parties. It was not brought as a trespass to try title
case, as it possibly should have been, to determine ownership and quiet title to the property. But Cousin
never contended he “owned” an interest, as such, in the title to the property. At most, Cousin’s lawyer

Dahl v. Dahl                                                                                               Page 5
        Accordingly, because I would hold that the judgment is not supported by the

pleadings and would reverse the judgment and remand for further proceedings rather

than affirm the trial court’s judgment, I respectfully dissent.



                                                   TOM GRAY
                                                   Chief Justice

Dissenting opinion delivered and filed December 1, 2021




characterized it as being “in the nature of a life estate.” While that could be a general description, it is not
a legally accurate one. Moreover, this case presents the problem of what is a trial court supposed to do
when the party that sought a declaratory judgment simply fails to produce adequate evidence for the trial
court to properly determine the relative rights of possession between the parties? Should this be like we
have held in family law where the standard of review for a division of community property is an abuse of
discretion, and when the parties have failed to present adequate evidence the trial court abuses its
discretion when it nevertheless attempts to divide the property? See Boyd v. Boyd, 131 S.W.3d 605, 610-611
(Tex. App.—Fort Worth 2004, no pet.). I think it could be. See Skeels v. Suder, No. 02-18-00112-CV, 2021
Tex. App. LEXIS 8377, at *18-19 (Tex. App.—Fort Worth Oct. 14, 2021, no pet.h.) (mem. op on reh’g);
Waldrop v. Waldrop, 552 S.W.3d 396, 401 (Tex. App.—Fort Worth 2018, no pet.) (en banc op. on
reconsideration). But that is not the issue that has been presented to us, and therefore, I have limited my
discussion and analysis to the pleading issue presented.

Dahl v. Dahl                                                                                            Page 6